TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00638-CV



     Bridget D. Elliot, Trustee of BC Trust; Dina Crumley White, Individually and as
         Dependent Administrator of The Estate of Marie Barnes Crumley; and
                              Diane Crumley Dee, Appellants

                                               v.

      Crosswater Yacht Club, L.P.; Crosswater Yacht Club Management, L.L.C.;
   Hurst Joint Venture, L.P.; Hurst Harbor GP, L.L.C.; MOF Hurst Harbor, L.P.; and
                           Suntex Ventures, L.L.C, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-14-004489, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellants Dina Crumley White, as Dependent Administrator of Estate of

Marie Barnes Crumley, and Diane Crumley Dee filed an unopposed motion to dismiss their appeals.

We hereby grant the motion and dismiss White and Dee as appellants. The appeal shall continue as

to the remaining appellant, Bridget D. Elliot, Trustee of BC Trust. We have amended the style of

the case to reflect the partial dismissal: Bridget D. Elliot, Trustee of BC Trust, Appellant

v. Crosswater Yacht Club, L.P.; Crosswater Yacht Club Management, L.L.C.; Hurst Joint Venture,

L.P.; Hurst Harbor GP, L.L.C.; MOF Hurst Harbor, L.P.; and Suntex Ventures, L.L.C., Appellees.

              It is ordered December 17, 2015.



Before Justices Puryear, Goodwin, and Bourland